DETAILED ACTION

A response was received on 27 January 2022.  By this response, Claims 1, 3-6, and 8-13 have been amended.  Claims 2 and 7 have been canceled.  New Claims 15-27 have been added.  Claim 14 has been omitted from the listing of claims, and has been treated as though it were canceled.  Claims 1, 3-6, 8-13, and 15-27 are currently pending in the present application.

Election/Restrictions

Applicant’s election without traverse of Invention II, corresponding to Claims 6-10 and 12, in the reply filed on 27 January 2022 is acknowledged.  New Claims 15-27 are also considered to be directed to Invention II.
Claims 1, 3-5, 11, and 13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2022.

Drawings

Figures 7a and 7b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action 
The drawings are objected to because they include informalities.  In particular, the Figures include no text labels.  Descriptive legends are hereby required for understanding of the drawings as per 37 CFR 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  In line 3, the phrase “comprises applies” is grammatically unclear.  In line 8, the verb “is applied” does not agree with the plural subject “first and second secret isogeny”.  In line 8, it appears that “the first and second public elliptic curve point” should instead read “points”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, on page 1, line 18, the article “an” does not agree with the plural “schemes”.  On page 2, lines 13-16, a European application is referred to by attorney docket number to be incorporated by reference.  This must be updated to include the application and publication or patent number, as appropriate.  On page 2, line 25, the phrase “for and a first node” is grammatically unclear.  On page 3, line 24, it appears that “initiatives” may be intended to read “initiates”.  On page 3, line 26, it appears that “However” should read “however”.  On page 4, line 31, the phrase “The methods of described” is grammatically unclear.  On page 8, line 14, it is not clear how the phrase “a single bit to determine…” is related to the remainder of the sentence grammatically.  On page 12, line 15, the verb “consist” does not appear to agree with the subject in number.  On page 12, line 15, “paring” should read “pairing”.  On page 13, line 21, the reference to “E_2” is not consistent with earlier references to E2.  On page 15, line 17, the variable “k” does not appear to be defined.  On page 18, lines 33-34, the clause “that a node received on of the other party’s public points instead of its ID” is a fragment and is 
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Apple App Store, Google Play Store, Microsoft Windows Store, Wi-Fi, ZigBee, Bluetooth, Intel Core i7, and ARM Cortex, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.


Claim Objections

Claims 12, 21, 25, and 27 are objected to because of the following informalities:  
In Claim 12, line 1, “An method” should read “A method”.  In Claim 12, lines 14-16, “corresponds to the the second public point through second isogeny” should read “corresponds to the second public point through a second isogeny”, deleting one instance of “the” and adding “a”.
In Claim 21, line 1, “An method” should read “A method”.  In Claim 21, lines 11-12, “corresponds to the the second public point through second isogeny” should read “corresponds to the second public point through a second isogeny”, deleting one instance of “the” and adding “a”.
In Claim 25, line 1, “An method” should read “A method”.  In Claim 25, lines 11-12, “corresponds to the the second public point through second isogeny” should read “corresponds to the second public point through a second isogeny”, deleting one instance of “the” and adding “a”.
In Claim 27, line 1, “An method” should read “A method”.  In Claim 27, lines 11-12, “corresponds to the the second public point through second isogeny” should read .
Appropriate correction is required.

Applicant is advised that should Claims 6, 8, 9, 12, 15, 16, 24, and 25 be found allowable, Claims 17-19, 21-23, 26, and 27 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6, 8, 9, 12, 15-19, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Independent Claims 6, 17, 24, and 26 recite network nodes having storage for various data and a processor circuit arranged to obtain a point, apply a bilinear map, and derive a key.  Applying a bilinear map and deriving a key are mathematical concepts (i.e. mathematical calculations), which constitute one of the groupings of abstract ideas set forth in MPEP § 2106.04(a)(2).  Abstract ideas are judicial exceptions Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
This judicial exception is not integrated into a practical application because the results of the calculations (the map and key derivation) are not used for any further purpose.  There is nothing that would result in a particular transformation, as per MPEP § 2106.05(c).  Although the claims recite obtaining a point, this is mere data gathering, which is insignificant extra-solution activity, as per MPEP § 2106.05(g).  The details of the various stored elements do not provide any particular application of the data used in the various calculations.  The claims do not require the use of the abstract idea in conjunction with a particular machine or manufacture, as per MPEP § 2106.05(b).  Although the claims recite a storage circuit and a processor circuit, these limitations constitute mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f).  There are no additional elements that apply or use the abstract idea in a meaningful way beyond merely linking the use of the judicial exception to a particular technological environment.  Therefore, the claims are not directed to practical applications of the abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  Therefore, the claims as a whole, whether the functions are considered individually or as an ordered combination, are not directed to significantly more than the abstract idea.
Dependent Claims 8, 9, 18, and 19, merely provide additional specifics of how the abstract calculations are to be performed.  These are abstract for the same reasons 
Independent Claims 12, 21, 25, and 27 are directed to methods corresponding to the functionality of the nodes of Claims 6, 17, 24, and 26, which recite abstract ideas for similar reasons as detailed above.  The steps of storing amount to insignificant extra-solution activity, as per MPEP § 2106.05(g), and do not provide a practical application.  Further, storing data in memory has been recognized by the courts as a well-understood, routine, and conventional function; see MPEP § 2106.05(d)(II), citing Versata.  This also does not provide significantly more than the abstract idea.  Therefore, the claims as a whole, whether the steps are considered individually or as an ordered combination, are not directed to significantly more than the abstract idea
Dependent Claims 15 and 23 merely provide additional specifics of how the abstract calculations are to be performed.  These are abstract for the same reasons as the independent claims, and do not integrate the abstract ideas into a practical application or add significantly more to the abstract ideas recited in the independent claims.
Claims 16 and 22 are directed to computer programs causing a processor to execute the methods of Claims 12 and 21, respectively, which recite abstract ideas for similar reasons as detailed above.  The recitations of a non-transitory medium are at a  generic level and constitute nothing more than mere instructions to implement the abstract ideas on a computer.  See MPEP § 2106.05(f).  Therefore, the program claims are not directed to practical applications of or significantly more than the abstract ideas.

It is noted that Claims 10 and 20, which recite, inter alia, encrypting or decrypting a message using the derived key are considered to provide a practical application of the abstract ideas.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-10, 12, and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a storage circuit or storage media” in line 4.  The singular article “a” does not agree with the plural “media”.  The claim further recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 19-22 and “the second public point corresponds to the digital identifier 
Claim 12 recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 17-20 and “the second public point corresponds to the digital identifier through a second hash function” in lines 21-22.  First, there is not clear antecedent basis for “the digital identifier of the network node” in the claims, and it is not clear whether “the network node” is intended to refer to the first or second network node.  Further, it is not clear how a point and an identifier would correspond “through a hash function”.  These ambiguities render the claim indefinite.
Claim 15 recites “The first network node as in Claim 12”; however, Claim 12 is directed to a method rather than a node.
Claim 16 recites “A computer program stored on a non-transitory medium”.  It is not clear whether the claim is directed to the program per se (which would not fall within any of the statutory categories of invention) or if the claim is intended to be directed to the medium rather than the program.
Claim 17 recites “a storage circuit or storage media” in line 2.  The singular article “a” does not agree with the plural “media”.  The claim further recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 13-15 and “the second public point corresponds to the digital identifier through a second hash function” in lines 16-17.  First, there is not clear antecedent basis for “the digital identifier of the network node” in the claims.  Further, it is not clear 
Claim 20 recites that the processor circuit is configured “to decrypt a digital message” and “to receive the encrypted message”.  The timing of these function is not clear, as this appears to recite decrypting the message before it is received.
Claim 21 recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 13-14 and “the second public point corresponds to the digital identifier through a second hash function” in lines 15-16.  First, there is not clear antecedent basis for “the digital identifier of the network node” in the claims, and it is not clear whether “the network node” is intended to refer to the first or second network node.  Further, it is not clear how a point and an identifier would correspond “through a hash function”.  These ambiguities render the claim indefinite.
Claim 22 recites “A computer program stored on a non-transitory medium”.  It is not clear whether the claim is directed to the program per se (which would not fall within any of the statutory categories of invention) or if the claim is intended to be directed to the medium rather than the program.
Claim 23 recites “The first network node as in Claim 21”; however, Claim 21 is directed to a method rather than a node.
Claim 24 recites “a storage circuit or storage media” in line 2.  The singular article “a” does not agree with the plural “media”.  The claim further recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 13-15 and “the second public point corresponds to the digital identifier through a second hash function” in lines 16-17.  First, there is not clear antecedent 
Claim 25 recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 13-14 and “the second public point corresponds to the digital identifier through a second hash function” in lines 15-16.  First, there is not clear antecedent basis for “the digital identifier of the network node” in the claims, and it is not clear whether “the network node” is intended to refer to the first or second network node.  Further, it is not clear how a point and an identifier would correspond “through a hash function”.  The claim further recites “applying a bilinear map to the public elliptic curve point of the second network node to which a public isogeny has been applied” in lines 23-25.  First, there is not clear antecedent basis for “the public elliptic curve point of the second network node to which a public isogeny has been applied”.  Further, it is not clear how a bilinear map is applied only to a single input, since a bilinear map requires two inputs.  These ambiguities render the claim indefinite.
Claim 26 recites “a storage circuit or storage media” in line 2.  The singular article “a” does not agree with the plural “media”.  The claim further recites “the first public 
Claim 27 recites “the first public point corresponds to the digital identifier of the network node through a first hash function” in lines 13-14 and “the second public point corresponds to the digital identifier through a second hash function” in lines 15-16.  First, there is not clear antecedent basis for “the digital identifier of the network node” in the claims, and it is not clear whether “the network node” is intended to refer to the first or second network node.  Further, it is not clear how a point and an identifier would correspond “through a hash function”.  The claim further recites “applying a bilinear map to the public elliptic curve point of the second network node to which a public isogeny has been applied” in lines 23-25.  First, there is not clear antecedent basis for “the public elliptic curve point of the second network node to which a public isogeny has been applied”.  Further, it is not clear how a bilinear map is applied only to a single 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6, 8-10, 12, and 15-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jao et al, US Patent Application Publication 2005/0094806.
In reference to Claims 6, 17, 24, and 26, Jao discloses a node that includes storage for a digital identifier and first and second public and private points (paragraph 0087, identifier; paragraph 0091, public points) where private points correspond to the public points through an isogeny (see paragraphs 0026-0037, for example) and the public points and identifiers correspond to each other (paragraph 0087), and further 
In reference to Claims 8 and 18, Jao further discloses applying an isogeny before applying the bilinear map (see paragraphs 0026-0037).
In reference to Claims 9 and 19, Jao further discloses key confirmation data (see paragraphs 0095-0096).
In reference to Claim 10, Jao further discloses encrypting and sending a message (paragraph 0093).
In reference to Claim 20, Jao further discloses receiving and decrypting a message (paragraph 0094).

Claims 12, 15, 21, 23, 25, and 27 are directed to methods corresponding to the functionality of the nodes of Claims 6, 8, 17, 18, 24, and 26 and are rejected by a similar rationale.
Claims 16 and 22 are directed to software implementations of the methods of Claims 12 and 21, and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalach et al, US Patent 10116443, discloses a system using isogeny-based cryptographic protocols.
Brown, US patent 10637656, discloses a method using isogeny based key agreement schemes.
Lauter et al, US Patent Application Publications 2006/0129800, discloses method for cryptography using elliptic curves and isogenies.
Lauter et al, US Patent Application Publications 2006/0177051, discloses method for cryptography using elliptic curves and isogenies

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/Zachary A. Davis/Primary Examiner, Art Unit 2492